Exhibit 10.2
 
UNCONDITIONAL GUARANTY


THIS UNCONDITIONAL GUARANTY (as amended, restated, replaced, supplemented or
otherwise modified from time to time, this “Guaranty”) is executed as of August
14th, 2014, by Calgon Carbon Corporation, a corporation duly organized under the
laws of the state of Delaware, with offices at 400 Calgon Carbon Drive,
Pittsburgh, PA 15230 USA (“Guarantor”), in favor of Bank of Tokyo-Mitsubishi UFJ
(China) Ltd., Shanghai Branch, with offices at 20/F, Azia Center, No. 1233
Lujiazui Ring Road, Pudong New District, Shanghai 200120, PRC (together with its
branches, affiliates, offices, successors and assigns, the “Bank”).
 
R E C I T A L S:


WHEREAS,  Calgon Carbon (Suzhou) Co., Ltd, a foreign enterprise duly established
and registered under the laws of PRC (“the Borrower”) may from time to time be
indebted to the Bank pursuant to that certain RMB5,000,000 Uncommitted Revolving
Loan Facility Letter, dated August 14, 2014 among the  Borrower and the Bank (as
such facility may be amended, restated, refinanced, replaced, supplemented,
extended or otherwise modified from time to time, the “Facility Letter”, and
together with all instruments, agreements, certificates and other documents
related thereto or delivered in connection therewith, as amended, restated,
refinanced, replaced, supplemented, extended or otherwise modified from time to
time, collectively, the “Facility Documents”).  Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Facility
Letter.


WHEREAS, the Borrower is a wholly-owned subsidiary of the Guarantor.


WHEREAS, the Bank is not willing to make loans or otherwise extend credit or
other financial accommodations to the Borrower under the Facility Letter and the
Facility Documents unless Guarantor unconditionally guarantees payment of all
present and future indebtedness, obligations and liabilities of the Borrower to
the Bank under the Facility Letter and the Facility Documents in accordance with
the terms herein.


WHEREAS, Guarantor will benefit from the Bank’s loans and extensions of credit
and financial accommodations to the Borrower.


NOW, THEREFORE, as a material inducement to the Bank to enter into or accept the
Facility Letter and the Facility Documents and to make, offer, continue or
extend, as applicable, loans, credit and other financial accommodations to, or
for the account of, Borrower thereunder from time to time, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees as follows:
 
1.           Guaranty.  Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to the Bank, as a primary obligor, jointly and severally
with the Borrower, the prompt and punctual payment when due (whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter) of any
and all existing and future indebtedness, obligations and liabilities of every
kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary, of  the Borrower to the
Bank arising, existing or from time outstanding under the Facility Letter
any  Facility Document (together with and including all principal, interest
(whether accruing before or during the pendency of any insolvency-related
action), costs, attorneys’ fees, breakage costs, indemnities, reimbursements and
other amounts and expenses incurred by or owing to the Bank in connection
therewith, collectively, the “Guaranteed Obligations”).  This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral or other credit support therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of Guarantor under this Guaranty.
 
Unconditional Guaranty
 
1

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
2.           Agreement to Pay; No Setoff or Deductions; Taxes. In furtherance of
the foregoing provisions of the Guaranty and not in limitation of any other
right that the Bank has at law or in equity against Guarantor by virtue hereof,
upon the failure of the Borrower to pay or perform any Guaranteed Obligation
when and as the same shall become due whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, Guarantor hereby
promises to and will forthwith pay in cash or perform, or cause to be paid in
cash or performed, to the Bank such unpaid or unperformed Guaranteed Obligations
upon demand. All payments under this Guaranty shall be made to the Bank by wire
transfer prior to 12:00 noon (Shanghai time) on the day when due in Renminbi,
the currency due under the Facility Letter (the “Payment Currency”) for the
credit of the Bank, SWIFT ID: BOTKCNSH, A/C#: 404029 (in case of in Renminbi) or
37061026 (in case of in U.S. Dollar), attention: Bank of Tokyo-Mitsubishi UFJ
(China), Ltd. Shanghai Branch, Reference: Loan Repayment by Calgon, in
immediately available funds. All payments by Guarantor hereunder shall be paid
in full, without setoff, counterclaim, deduction or withholding of any nature
whatsoever, including, without limitation, for any and all present and future
taxes. If Guarantor makes a payment under this Guaranty to which withholding tax
applies, or any taxes (other than taxes on net income directly attributable to
the Bank) are at any time imposed on any payments under or in respect of this
Guaranty including, but not limited to, payments made pursuant to this Paragraph
2, Guarantor shall pay all such taxes to the relevant authority in accordance
with applicable law such that the Bank shall receive the sum it would have
received had no such deduction or withholding been made and shall also pay to
the Bank, on demand, all additional amounts which the Bank specifies as
necessary to preserve the after-tax yield the Bank would have received if such
taxes had not been imposed.  Guarantor shall promptly provide the Bank with an
original receipt or certified copy issued by the relevant authority evidencing
the payment of any such amount required to be deducted or withheld.
 
3.           No Termination.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing or incurred and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid and performed in
full and the Facility Letter and Facility Documents, together any commitments of
the Bank issued thereunder, are terminated.
 
4.           Waiver of Notices.  Guarantor waives notice of the acceptance of
this Guaranty and of the extension or continuation of the Guaranteed Obligations
or any part thereof. Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which Guarantor
might otherwise be entitled.
 
5.           Waiver of Suretyship Defenses.  Guarantor agrees that the Bank may,
at any time and from time to time, and without notice to Guarantor, make any
agreement with the Borrower or with any other person or entity liable on any of
the Guaranteed Obligations or providing credit support, or collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge or release of the Guaranteed Obligations or any credit
support or any collateral (in whole or in part), or for any modification or
amendment of the terms thereof or of any instrument or agreement evidencing the
Guaranteed Obligations or the provision of credit support or collateral, all
without in any way impairing, releasing, discharging or otherwise affecting the
obligations of Guarantor under this Guaranty.  Guarantor waives any and all
defenses arising by reason of any disability or other defense of the Borrower or
any other guarantor, or the cessation from any cause whatsoever of the liability
of  Borrower, or any claim that Guarantor’s obligations exceed or are more
burdensome than those of the Borrower or any other circumstance which might
constitute a defense to the Borrower, the Guarantor or any other obligor, and
waives the benefit of any statute of limitations affecting the liability of
Guarantor hereunder.  Guarantor waives any right to assert any defense of which
the Borrower could otherwise avail itself and waives any benefit of and any
right to participate in any security now or hereafter held by the
Bank.  Further, Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of Guarantor
under this Guaranty or which, but for this provision, might operate as a
discharge of Guarantor.
 
Unconditional Guaranty
 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
6.           Representations and Warranties.  Guarantor represents and warrants
that (i) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained;1 (ii) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (iii) the making and performance of this Guaranty
does not and will not violate the provisions of any applicable law, regulation
or order, and does not and will not result in the breach of, or constitute a
default or require any consent (that has not been obtained) under, any material
agreement, instrument, or document to which it is a party or by which it or any
of its property may be bound or affected; (iv) all consents, approvals, licenses
and authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect; (v) by virtue of its relationship with the Borrower, the execution,
delivery and performance of this Guaranty is for the direct benefit of Guarantor
and it has received adequate consideration for this Guaranty; and (vi) the
financial information, if any, that has been delivered to the Bank by or on
behalf of Guarantor, is complete and correct in all material respects and
accurately presents the financial condition and the operational results of
Guarantor and since the date of the most recent financial statements delivered
to the Bank, there has been no material adverse change in the financial
condition or operational results of Guarantor.
 
7.           Financial Covenants.  Guarantor covenants and agrees with the Bank
that, until payment in full of the Guaranteed Obligations and so long as this
Guaranty is in effect:


   (a)       Maximum Leverage Ratio.  The Guarantor shall not at any time permit
the Leverage Ratio to exceed 3.25 to 1.0, calculated as of the end of each
fiscal quarter thereafter, in each case for the four(4) fiscal quarters then
ended.
 
   (b)       Minimum Interest Coverage Ratio. Guarantor will not permit the
Interest Coverage Ratio, calculated as of the last day of each fiscal quarter
for the four (4) fiscal quarters then ended, to be less than 2.50 to 1.0.
 
For purposes of this Section 7, capitalized terms used but not defined herein
shall have the following meanings respectively given to such terms in the
certain Credit Agreement by and among the Guarantor, the other borrowers party
thereto, the guarantors party thereto, the lenders party thereto, and PNC Bank,
National Association as Administrative Agent dated November 6, 2013 (the “
Guarantor’s Syndicated Facility Agreement”), except that the terms “Borrower” or
“Parent” in the Guarantor’s Syndicated Facility Agreement shall refer to the
Guarantor hereunder, as applicable; provided that if such agreement or any
replacement thereof shall no longer be in effect or if Bank or any of its
affiliates shall no longer be a party thereto, the latest version of such
agreement or replacement thereof to exist prior to the occurrence of the earlier
of such events shall be treated as still being in effect for purpose of this
clause. ”
 
__________________________
1 Guarantor must deliver current and updated evidence of company authorization
and incumbency of officers. 
 
Unconditional Guaranty
 
3

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
8.          Subordination.  Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
Borrower to Guarantor as subrogee of the Bank or resulting from Guarantor’s
performance under this Guaranty, to the indefeasible payment in full of all
Guaranteed Obligations. If the Bank so requests, any such obligation or
indebtedness of Borrower to Guarantor shall be enforced and performance received
by Guarantor as trustee for the Bank and the proceeds thereof shall be paid over
to the Bank on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of Guarantor under this Guaranty.
 
9.           Subrogation, Etc.  Guarantor shall exercise no right of
subrogation, contribution, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty are indefeasibly paid and performed
in full and the Facility Letter and the Facility Documents, together with any
commitments of the Bank thereunder are terminated.  If any amounts are paid to
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Bank and shall forthwith be paid to the
Bank to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
 
10.        Exhaustion of Other Remedies Not Required.  The obligations of
Guarantor hereunder are those of a primary obligor, and not merely as surety,
and are independent of the Guaranteed Obligations.  This is a guaranty of
payment and not of collection.  Guarantor waives diligence by the Bank and
action on delinquency in respect of the Guaranteed Obligations or any part
thereof, including, without limitation any provisions of law requiring the Bank
to exhaust any right or remedy or to take any action against Borrower, any other
guarantor or any other person, entity or property before enforcing this Guaranty
against Guarantor.
 
11.        Information.  Guarantor agrees to furnish promptly to the Bank any
and all financial or other information regarding Guarantor as the Bank may
request from time to time.  Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from Borrower such
information concerning the financial condition, business and operations of a
Borrower as Guarantor requires, and that the Bank has no duty, and Guarantor is
not relying on the Bank at any time, to disclose to Guarantor any information
relating to the financial condition, business or operations of Borrower.
 
12.        Reinstatement.  Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or entity or otherwise, as if such payment had not been made and
whether or not Bank is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.
 
13.        Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy or reorganization of the Borrower or entity, or otherwise, all such
amounts shall nonetheless be payable by Guarantor immediately upon demand by the
Bank.
 
14.        Assignment; Amendment.  This Guaranty shall (a) bind Guarantor and
its successors and assigns, provided that Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the Bank
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Bank and their successors and assigns and the Bank may,
without notice to Guarantor and without affecting Guarantor’s obligations
hereunder, assign or sell participations in the Guaranteed Obligations and this
Guaranty, in whole or in part.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Bank and Guarantor.
 
Unconditional Guaranty
 
4

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
15.        No Waiver; Enforceability.  No failure by the Bank to exercise, and
no delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or in equity.  The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein.
 
16.        Governing Laws; Jurisdiction.  This Guaranty shall be governed by the
laws of the State of New York.  Guarantor hereby irrevocably (a) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York City in any action or proceeding arising out of or relating to this
Guaranty, and (b) waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith; and to the extent that
Guarantor has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process, Guarantor hereby irrevocably waives such
immunity in respect of its obligations under this Guaranty.  Service of process
by the Bank in connection with such action or proceeding shall be binding on
Guarantor if sent to Guarantor by nationally recognized overnight courier
service at Guarantor’s address specified below its signature block on the last
page hereof or by if transmitted by facsimile to its facsimile number specified
below said signature block.  Guarantor agrees that the Bank may disclose to any
prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Bank’s possession concerning
Guarantor, this Guaranty and any security or other support for this Guaranty.
 
17.        Setoff.  If and to the extent any payment is not made when due
hereunder, the Bank shall, to the extent provided and in accordance with
applicable law, have the right to apply without prior notice the amounts on
deposit or standing to the credit of any of the accounts of Guarantor with the
Bank at any of its branches in reduction of Guarantor’s obligations hereunder,
whether or not the Bank has demanded payment, and notwithstanding that such
obligations may be unmatured.
 
18.        Transfer Risk Indemnity.     (a)  If the Bank receives an amount in
the PRC in a currency other than the Payment Currency, or if due to the
unavailability of foreign exchange in the PRC or restrictions on convertibility
or transferability, the Bank is not able to convert or transfer funds received
from the Borrower in the PRC to an account of its choosing outside the PRC,
Guarantor agrees that it shall be liable under this Guaranty for any shortfall
between the amount of the Payment Currency and the amount that the Bank, in the
ordinary course of business, is able to purchase at prevailing exchange rates of
the other currency received.
 
(b)         In addition, Guarantor will indemnify the Bank against any costs and
expenses in making any such purchase. If for any reason related to exchange
control or restrictions applicable to the conversion, transferability or payment
of a particular currency or otherwise, Guarantor is not able to make payment in
the Payment Currency, or the Bank is not able to convert or transfer funds
received from the Borrower in the PRC to an account of its choosing outside the
PRC, Guarantor agrees that the Bank may make a demand against Guarantor for
payment under this Guaranty and Guarantor shall upon such demand make payment in
the full amount of the Guaranteed Obligations outstanding in an alternative
currency acceptable to the Bank (the “Alternative Currency”).  The exchange rate
for calculation of all amounts payable by Guarantor in any Alternative Currency
shall be determined by the Bank at the time payment is made by the Guarantor.
 
Unconditional Guaranty
 
5

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
19.        Country Risk.   The liability of the Guarantor under this Guaranty
shall be absolute and unconditional irrespective of the occurrence of the
following events (each, a “Country Risk Event”):  (i)(A) any event (including an
event that occurs as a result of the enactment, promulgation, execution,
ratification, interpretation, application of, or any change in or amendment to,
any law, rule, or regulation by any Governmental Authority) that makes it
impossible or illegal for the Borrower or any other person to (x) convert United
States dollars into Renminbi in the jurisdiction of the Borrower or other person
through customary legal channels in accordance with normal and customary
commercial practice or to effect currency transactions on terms as favorable as
those available to residents of PRC, or (y) transfer any funds (1) from accounts
outside PRC to accounts inside PRC or (2) between accounts inside PRC or to a
party that is a non-resident of PRC, or (B) the imposition of any incremental
tax or charge that could amount to an event described in clause (A) above;
(ii) a declaration of a banking moratorium, the declaration of capital and/or
currency controls, or any suspension of payments by banks in PRC or the
imposition by any Governmental Authority of any moratorium on, the rescheduling
of, or approval of, the payment of any indebtedness in PRC; (iii) any
expropriation, confiscation, nationalization, requisition or any other action by
any Governmental Authority, including any arbitrary or discriminatory imposition
of taxes or other regulatory requirements and any other arbitrary or
discriminatory act or omission or series of such actions or omissions
authorized, ratified, permitted or condoned by the Governmental Authority
(including but not limited to changes in the regulations of, or the making of
any official statement by, any Governmental Authority) having the effect of
expropriation, confiscation, nationalization or requisition, which directly or
indirectly deprives the Borrower or any subsidiary of the Borrower in PRC of its
ownership or benefit of all or a substantial portion of its assets; (iv) any
calamity, crisis, act of God, outbreak or escalation of hostilities, war
(whether or not declared), police action, insurrection,  civil commotion, mass
labor unrest, student protests, revolution, hostile act by national or
international armed forces, nuclear attack, release of nuclear material, civil
strife, terrorism, sabotage, other violent acts undertaken with the primary
intent of achieving a political objective or other similar events in which PRC
or the United States is involved, directly or indirectly, which have
substantially the same effects as the events described in clauses (i), (ii) or
(iii) above; or (v) any general disruption, including, without limitation,
disruption caused by the failure of any computer, data processing equipment or
media, microchip, operating systems, microprocessors (computer chip), integrated
circuit or similar device or any computer software that results in (x) loss of
data or (y) the inability to capture, save, retain or correctly operate,
manipulate, interpret or process any data or information or command or
instruction in bank payment and clearing systems or the occurrence of other
events not specified in clauses (i) through (iv) above in PRC or the United
States. For purposes of this Section, “Governmental Authority” means the
Government of the United States or any other nation, or of any political
subdivision thereof or any other agency, authority, public sector
instrumentality, regulatory body, court, central bank, group or other
organization asserting governmental, military, political, financial, taxing,
regulatory, administrative or executive powers or functions of any kind, whether
or not such authority is recognized as a de facto or de jure government.  The
Guarantor hereby agrees to indemnify Bank on demand against any and all costs,
liabilities and losses due to such Country Risk Event.
 
20.        Judgment Currency.    Any payment by the Guarantor under this
Guaranty to the Bank in an Alternative Currency shall be on account of an amount
payable hereunder in the Payment Currency and shall constitute a discharge of
the Guarantor’s obligations under this Guaranty but only to the extent of the
amount of Payment Currency which the Bank is able to purchase in the Alternative
Currency with the amount so received by it, and the Guarantor hereby indemnifies
the Bank from and against, and the Bank shall have an additional legal claim
for, the full amount of any shortfall or deficiency to the Bank between the
amount of the Payment Currency that the Bank is so able to purchase and the
amount of the Payment Currency originally due to it, as well as for all other
losses and costs incurred by the Bank in connection therewith.  All amounts due
hereunder shall be payable on demand.
 
21.        Other Guarantees.  Unless otherwise agreed by the Bank and Guarantor
in writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by Guarantor for the benefit of the Bank
or any term or provision thereof.
 
Unconditional Guaranty
 
6

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
22.            Expenses. Guarantor shall pay on demand all costs and expenses
(including, without limitation, reasonable attorneys’ fees and any and all costs
and expenses arising out of the unwinding of any swap or other derivative
product arrangement used to provide any financial accommodation and any other
related costs and expenses paid or incurred by the Bank in connection therewith)
incurred in connection with this Guaranty, including, without limitation, the
enforcement or protection of the Bank’s rights under this Guaranty, including
any incurred in the preservation, protection or enforcement of any rights of the
Bank in any case commenced by or against Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute.  The
obligations of Guarantor under the preceding sentence shall survive termination
of this Guaranty.


23.            WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, GUARANTOR AND THE BANK, BY ITS ACCEPTANCE OF THIS GUARANTY, EACH
WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR
ARISING OUT OF THIS GUARANTY.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
24.            Notices.   All notices and communications shall sent be to the
following addresses or such other address as the parties may, from time to time
furnish to each other in writing: (i) if to Guarantor:  400 Calgon Carbon Drive,
Pittsburgh, PA 15205, Attention: Stevan R. Schott, Senior Vice President and
Chief Financial Officer, tele 412.787-6792, fax: 412.787.4511; and (ii) if to
the Bank: The Bank of Tokyo-Mitsubishi UFJ, Ltd., 1251 Avenue of the Americas,
New York, New York 10020, Attention: Nenter Chow, U.S. Corporate Banking, tele:
212-782-5986, fax: 212-782-6445.




[Signature Page Follows]


Unconditional Guaranty
 
 
7

--------------------------------------------------------------------------------

 


Executed the date first stated above.

 
 

 
GUARANTOR:
         
CALGON CARBON CORPORATION
          By:   /s/ Richard D. Rose     Name:  Richard D. Rose      Title: 
Senior Vice President, General Counsel        and Secretary           
Address: 400 Calgon Carbon Drive
Pittsburgh, PA 15205 USA
Facsimile No.: (412) 787-4511









Signature Page to Unconditional Guaranty

